*313Opinion.— We are of the opinion the court did not err in refusing to give the special instructions asked for by defendant, as they were not applicable to the case. The question of negligence on part of the defendant under all the facts was an issue to be determined by the jury, and their verdict is supported by evidence to show that the defendant was negligent, and that the plaintiff did not contribute to the accident by any want of care on his part. There remains but one question, whether the verdict is so excessive in amount as to require a reversal of the judgment. The rule is: “Where there is not a legal measure of damages, and where the damages are liquidated and the amount is referred to the discretion of the jury, the court will not ordinarly interfere with the verdict, unless the amount is so great or so small as to indicate that the jury must have found their verdict under the influence of passion or prejudice, or in other words that it is the result of a perverted judgment and not that of their cool and impartial deliberation. In that1 event it is within the discretion of the trial court to interpose.55 1 Sutherland on Damages, p. 810. It may be. inferred that the trial court may have indicated an intention to grant a new trial unless a remittitur should be entered of $1,000. The fact that the plaintiff yielded to such a suggestion, if made, is no concession that can injuriously affect his rights on this appeal. Gulf, West Texas & P. R. R. Co. v. Montier, 61 Tex., 124.
It has been held that, where an excessive verdict has resulted from passion or prejudice of the jury, the effect of a remittitur, to an amount satisfactory to the judgment of the court trying the case as not being excessive, would remedy the objection. But the correctness of such a practice is questioned by Sutherland, in his work on Damages, as being a departure from sound principles and practice. 1 Sutherland on Dam., pp. 813, 814, and cases there cited. We do not think, however, that such a question is here involved.
Afbibmed. '